Citation Nr: 1225314	
Decision Date: 07/20/12    Archive Date: 07/30/12

DOCKET NO.  09-24 287	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUE

Entitlement to service connection for a hemorrhoid disorder.


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

W. Yates, Counsel



INTRODUCTION

The Veteran served on active duty from October 1974 to November 1977.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a February 2008 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in North Little Rock, Arkansas.

In February 2010, a Travel Board hearing was held at the RO before the undersigned Acting Veterans Law Judge; and a transcript of the hearing testimony is in the claims file.  

In January 2011, the Board remanded this matter for additional evidentiary development.


FINDING OF FACT

The Veteran's current hemorrhoid disorder cannot be reasonably disassociated from his military service.


CONCLUSION OF LAW

The criteria for service connection for a hemorrhoid disorder have been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2011).


REASONS AND BASES FOR FINDING AND CONCLUSION

VA is required to meet the notice and duty to assist provisions of 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 and 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326.  Given the favorable outcome below, no conceivable prejudice to the Veteran could result from this decision.  See Bernard v. Brown, 4 Vet. App. 384 (1993). 

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.  Service connection may also be granted for any disease initially diagnosed after service, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 U.S.C.A. § 1113(b); 38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 503, 505 (1992).

Pursuant to 38 C.F.R. § 3.303(b), VA may award service connection where a claimant can demonstrate "(1) that a condition was 'noted' during service; (2) evidence of post service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post service symptomatology."  Barr v. Nicholson, 21 Vet. App. 303, 307 (2007).  A claimant may rely on lay evidence "to establish a diagnosis of a condition when (1) a layperson is competent to identify the medical condition, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional."  Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007).  

The Veteran is seeking service connection for a hemorrhoid disorder.  He contends 
that he strained himself while performing various inservice duties, to include lifting heavy items such as heavy ammunition, and that he developed hemorrhoids as a result.  

Historically, the Veteran served on active duty in the Army from October 1974 to November 1977.  His available service treatment records are limited solely to his October 1974 enlistment examination, which noted essentially normal findings throughout.  

The Veteran's complete service treatment records are not of record.  In cases where records once in the hands of the government are lost, the Board has a heightened obligation to explain its findings and conclusions and to consider carefully the benefit-of-the-doubt rule where applicable.  See O'Hare v. Derwinski, 1 Vet. App. 365, 367 (1991).  The analysis below has been undertaken with this heightened duty in mind.  The case law does not, however, lower the legal standard for proving a claim for service connection, but rather increases the Board's obligation to evaluate and discuss in its decision all of the evidence that may be favorable to the claimant.  See Russo v. Brown, 9 Vet. App. 46 (1996).

Following his discharge from the service, a July 2003 treatment report noted the Veteran's complaints of abdominal discomfort.  Physical examination findings were normal.  A July 2005 VA examination report noted the Veteran's complaints of intermittent hemorrhoid disorder that had been present for a number of years.  A gastrointestinal examination, limited to the rectum, did not reveal any visible external hemorrhoids.  However, the VA examiner noted tenderness of the anal sphincter and some thickening of the tissue at the anus.  Various VA treatment records, dated from May 2006 to January 2009, show a history of and treatment for external hemorrhoids.  

At his February 2010 hearing before the Board, the Veteran reported having been treated for his hemorrhoid disorder during his military service, and he claimed to have had problems due to a hemorrhoid disorder ever since.  

In January 2011, the Board remanded the Veteran's claim for a medical opinion to address the etiology of the Veteran's current hemorrhoid disorder.  

In March 2011, the Veteran underwent a VA examination of the rectum and anus.  The report noted the Veteran's history of having had difficulty with rectal hemorrhoids during his military service, and that he has continued to experience symptoms such as rectal pain with flare ups since that time.  Physical examination revealed external hemorrhoidal masses, as well as internal hemorrhoidal tissue.  The report noted complaints of increased pain on compression just inside the anal verge.  

In an October 2011 addendum, the VA examiner opined that the Veteran's hemorrhoidal disease was more likely than not made worse by his military service.  In support of this opinion, the VA examiner noted that the Veteran's diet was restricted during his military service, and the Veteran reported having developed chronic constipation with straining at the stool which led to his hemorrhoidal disease.

The Veteran has been diagnosed with a hemorrhoid disorder during the course of this appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007) (holding that a current disability exists if the diagnosed disability is present at the time the claim is filed or during the pendency of the claim, even if the disability resolves prior to adjudication).  

The Veteran claims to have had problems with and was treated for hemorrhoids during service.  The Veteran's statements and testimony are competent and credible to make this assertion.  Moreover, there is no evidence of record which contradicts his assertions.

Post service treatment records, beginning in 2003, document the Veteran's history of abdominal discomfort and hemorrhoids for a number of years.  Finally, the VA examiner in October 2010 opined that the Veteran's hemorrhoidal disease was more likely than not made worse by his military service.  

Based on the foregoing, the evidence raises a reasonable doubt as to whether the Veteran's current hemorrhoid disorder was incurred or aggravated during his military service.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  Accordingly, that doubt will be resolved in the Veteran's favor, and service connection for hemorrhoid disorder is warranted.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102.  



ORDER

Service connection for a hemorrhoid disorder is granted.


____________________________________________________
A. C. MACKENZIE
Acting Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


